Exhibit 3.3 Submit in Duplicate Filing fee $22.50 This document must be typewritten MAIL TO: Colorado Secretary of State Corporations Office 1560 Broadway. Suite 200 Denver. Colorado 80202 (303) 866 2361 ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION Pursuant to the provisions of the Colorado Corporation Code, the undersigned corporation adopts the following Articles of Amendments to its Articles of Incorporation: FIRST The name of the corporation is (note 1). Evergreen Investor Services, Inc. SECOND:
